Motion Granted; Affirmed and Memorandum Opinion filed November 27, 2012.




                                        In The


                     Fourteenth Court of Appeals

                                 NO. 14-12-00148-CR



                  CHERETTA ANDURNIQUE SMITH, Appellant
                                          V.
                         THE STATE OF TEXAS, Appellee

                      On Appeal from the 405th District Court
                             Galveston County, Texas
                         Trial Court Cause No. 10CR0550


                        MEMORANDUM OPINION

      Appellant entered a plea of guilty to murder, and she elected to have the jury
assess punishment. On January 13, 2012, in accordance with the jury’s verdict, the trial
court sentenced appellant to confinement for eighty-four years in the Institutional
Division of the Texas Department of Criminal Justice. Appellant filed a timely notice of
appeal.
       Appellant’s appointed counsel filed a brief in which he concludes that the appeal
is wholly frivolous and without merit. The brief meets the requirements of Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396 (1967), by presenting a professional evaluation
of the record and demonstrating why there are no arguable grounds to be advanced. See
High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).

       A copy of counsel’s brief was delivered to appellant. Appellant was advised of the
right to examine the appellate record and file a pro se response. See Stafford v. State, 813
S.W.2d 503, 512 (Tex. Crim. App. 1991). As of this date, more than forty-five days has
passed and no pro se response has been filed.

       We have carefully reviewed the record and counsel’s brief and agree the appeal is
wholly frivolous and without merit. Further, we find no reversible error in the record.
We are not to address the merits of each claim raised in an Anders brief or a pro se
response when we have determined there are no arguable grounds for review. See
Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).

       Accordingly, the judgment of the trial court is affirmed.



                                          PER CURIAM


Panel consists of Chief Justice Hedges and Justices Brown and Busby.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                             2